Mr. President, the Tunisian delegation is happy to associate itself with all the speakers who have already congratulated you on your election as President of this session of the General Assembly, succeeding Mr. Benites, whom the Organization will always remember as a man of great competence and ability. Tunisia has more than one reason to take pleasure in this demonstration of confidence in you and, through you, in the Government of Algeria, its President, the Algerian people, the great Arab Maghreb, and the African continent as a whole.
2.	We are all the more pleased to see a statesman of your stature presiding over this session of the Assembly because the agenda before us indicates that this will be a very important session, in view of the acuteness and gravity of the problems facing it, particularly those affecting international peace and security. What could be more normal than for these problems to be submitted to the international community, and particularly to the General Assembly, which in our view is the principal instrument for the search for appropriate solutions, however grave the problems may be and whatever ramifications they may have. The United Nations represents the international conscience -indeed, it should represent the only sincere conscience that exists -thus becoming a source of hope for nations and peoples through the way it deals with all the problems that may confront the world, whether they be conflicts and crises or questions concerning progress towards peace and development.
3.	We do not, however, think that the United Nations must completely upset the order established in international relations since the Second World War. Indeed, we are too much attached to the Organization to wish it to engage in such a course; we are sufficiently mature also not to wish it to do so. Nevertheless, we think that the present circumstances are perceptibly different from those existing when the United Nations was created. That obliges us to study ways of developing the methods used by the Organization so that it may remain in harmony with the changes occurring in the world and fully meet the requirements flowing from those changes. Indeed, realism and sense of responsibility oblige us to consider things in a balanced and rational way and to seek effectiveness when we choose our methods of action.
4.	It is true that the great Powers have special responsibilities in the maintenance of international peace and security, and the situation is not likely to change soon. But the development process that I have just mentioned and our concern to avoid a situation in which the Organization will be overtaken by events make it necessary to search for such means as can reconcile the requirements of the present order with those of that development process. Hence, we believe it indispensable to associate the United Nations with the great Powers in dealing with all problems affecting the fate of mankind.
5.	In that respect I wish to pay tribute to the tireless efforts that the Secretary-General, Mr. Kurt Waldheim, has been successfully exerting to strengthen the chances for peace throughout the world and to give the Organization .its proper place and the supreme responsibilities for which it was created.
6.	Mr. President, permit me to express my great satisfaction at addressing the Assembly in the Arabic language, which now has the legal status that is due to it, and to consider this change as illustrating the capacity of the Organization to adapt itself to one of the requirements of the evolution which I have mentioned.
7.	Today, we have to deal with many questions on our agenda, each of which has its importance and its gravity. But the most serious thing perhaps is the fact that those problems are not new ones and are not confronting us for the first time. They have been submitted to us today in fact in far more acute terms than hitherto and there is real urgency surrounding some of them.
8.	Thus, the past year was marked by the consequences of the war of October 1973 in the Middle East and despite the progress resulting from the troop disengagements, the problem is still there in its entirety. We very much hoped that the Geneva Peace Conference on the Middle East would lead to the withdrawal of Israeli troops from the territories occupied in 1967, thus opening up the way to an examination of the fundamental problem, which is the Palestinian question.
9.	But this hope has disappeared. The difficulties raised by the Israelis have prevented peace efforts from succeeding. It would seem that the leaders in Tel Aviv have learned no lesson from the October war and that, in spite of changes in their Government, 
they persist in believing that security can be built on the conquest of the territories of others. In other words, they continue to believe in the supremacy of might over right.
10.	The Arab countries, which agreed to sign the disengagement agreements, have seen Israel once again profiting from their desire for peace by freezing a situation that both suits it and permits it to strengthen its grip on the occupied territories. It is the duty of the great Powers, which have agreed to assume a special responsibility for the safeguarding of world peace, to bring Israel to reason, with a view to serious negotiations. For, if the Geneva negotiations or negotiations elsewhere do not within a reasonable period of time lead to the implementation of the Security Council's decisions there is a risk that the crisis will deteriorate dangerously and even degenerate into a new conflict with very serious consequences not only for the region but for the whole world.
11.	The Assembly is duty-bound to draw the attention of the Security Council to the dangers involved in prolonging such a situation, the perpetuation of which would be tantamount, against all logic, to the recognition of the legitimacy of the occupation of the territory of others and the supremacy of injustice over right.
12.	While the evacuation of the territories occupied in 1967 is indispensable, it is far from being sufficient to get to the root of the problem because, as everyone realizes, including Israel, the essential problem is still the fate of the people of Palestine. This is not just a question of housing refugees or of international charity, but of the right of a whole people to its homeland, its dignity, its national character, its identity, and its freedom to decide what shall become of it. That is the fundamental reality, and no one will ever understand the Middle East crisis if he not grasped the truth of the Palestinian tragedy in all its ramifications. Therefore, we can only take pleasure; at seeing the question of Palestine included as a separate item on the Assembly's agenda [item 108] in accordance with the analysis of it made by President Bourguiba for more than 10 years now. It is time for the world to realize the will and determination of the Palestinian people to impose its right to life with its homeland and its security restored to it.
13.	It is time to realize that without the Palestinian problem, there would never have been a Middle East problem, nor the specter of war that-from day to day threatens the whole world from this region.
14.	The struggle of the Palestinian people is a natural phenomenon because it expresses the will of a people to affirm its right to existence. This struggle indeed does credit to all men, as it does credit to all those who, in spite of their misfortunes and the vicissitudes of history, have remained faithful in their conviction of their rights, without ever despairing of human justice. It will be simply doing them justice to permit them to come and make their voices heard in this hall before the representatives of world public opinion.
15.	Yes, indeed, it is high time for the United Nations, which assumed great responsibilities with regard to Palestine, when in 1947 it decided on its partition [resolution 181 (II)], to examine this problem in the light of new developments that have occurred in the area.
16.	We are all aware how things have developed. The decision to partition in 1947 was one of the most flagrant injustices in the history of mankind. In spite of that injustice, and since the decision of the world Organization conferred legitimacy on the partition plan, President Bourguiba tried to have it accepted both by the Arab States and by the Palestinians, and in 1965 appealed to have it conceded. That solution, which was not accepted at that time, now seems in the eyes of many the only way out of the crisis because it guarantees the existence of Israel within legal frontiers, as the great Powers required, at the same time as it permits the existence of the Palestinian State on a legal basis recognized by the United Nations.
17.	But while the existence of Israel has become a fact, that State persists not only in refusing to evacuate the territories occupied in 1947, or those it has occupied ever since its aggression of 1967, but what is more, it categorically denies the very existence of the Palestinian people, an existence provided for in the document upon which its own existence is founded. For 20 years Israel has succeeded in arguing its extremist claims; but today, after the rebirth of the Palestine resistance movement, centered in the Palestine Liberation Organization (PLO), whose leaders are the authentic and incontestable representatives of the Palestinian people as a whole, after the war of October 1973, it is no longer reasonable to continue to claim that Israel can still prolong its supremacy over the Arab Middle East. The myth of the invincibility of Israel has been destroyed, and that country, together with those who support it, must accept the new state of affairs. The chief element in that state of affairs is the determination of the Arab countries, whatever their differences with regard to other questions, to bring about a just and lasting solution based upon the right of peoples to self-determination and on the recognition that that right belongs to the Palestinian people in particular. And do we need to remind the Assembly that the Arab countries have demonstrated their capacity to use for that purpose all the resources available to them?
18.	There is another question, which does not date from yesterday and which, because a satisfactory solution has not been found for it, is dangerously rearing its head once' more in the form of a crisis that is likely to upset the balance of powers in an important strategic region in the Mediterranean basin.
19.	The question of Cyprus is among those which have always been of concern to the United Nations. The United Nations troops have effectively helped to prevent a confrontation between the two communities on the island. But the calm brought to the island by those forces has not been used profitably in order to achieve a final solution to the fundamental problem that would guarantee the coexistence of the two communities.
20.	Some people thought they could settle for a de facto situation which is in contravention of the Tripartite Agreements of Zurich and which is flagrantly prejudicial to the rights of a minority. It is not surprising that the minority should have felt that its rights were being dangerously threatened. When the already precarious balance that prevailed was destroyed by a coup d'etat endangering the independence of the country, the inevitable happened, and a conflict, grave in its consequences, came close to pitting two neighbouring Mediterranean nations against each other, two nations which had every reason to be reconciled.
21.	Now that the worst has been avoided, the problem of Cyprus must be resolved once and for all in a way permitting the coexistence of the two communities, with full respect for the character of each of them, within the framework of a single State, with the constitutional rights of each so guaranteed that neither of them can challenge the rights of the other, while at the same time the complete independence of the island is preserved under an international guarantee.
22.	Although the situation in the Middle East and in Cyprus is a cause of profound concern, the developments in the southern part of the African continent give grounds for hope, even though that region still continues to suffer the nightmare of colonialism and apartheid.
23.	We have no doubt that sooner or later the bastions of colonialism will yield to the struggle of the peoples of those territories, supported by the fraternal solidarity of all the African nations and all anti-colonialist countries. But we must in all frankness admit that we did not expect the decolonization of those territories to come about in such favorable circumstances. As a result, the Portuguese nation, which has so admirably, changed its attitude towards Africa, is today restored to its proper place in our hearts. The Government of Tunisia was among the first to welcome the efforts of the Portuguese Government, and to resume its natural relations with that country; for it was the colonial policy of the old regime alone that divided us from Portugal, which throughout the course of history has had numerous ties with our Arab Maghreb. For that reason we take the greatest satisfaction in seeing this reconciliation between our Portuguese friends, on the one hand, and our brothers in Guinea-Bissau and Mozambique, on the other.
24.	It is with great emotion that I welcome here today the delegation of Guinea-Bissau, which thus assumes its governmental responsibilities on an equal footing with all countries of the world, while at the same time, of course, I pay homage to the martyrs, both African and Portuguese, who fell victim to the blindness of the preceding Portuguese regime, and its persistent refusal to heed the appeals of reason and conscience. We are also happy to welcome the admission of Bangladesh and Grenada to our Organization, and to address to the peoples of those two friendly countries our best wishes for progress and prosperity. We hope that Angola will not be long in joining the ranks of the independent African States, and will overcome the present temporary difficulties that can in no way block the path to freedom, the goal for which the Angolan people were the first, in that area, to make the greatest of sacrifices.
25.	Thus, decisive blows have been dealt to colonial and racist rule in southern Africa, and we are convinced that the combined struggle of the peoples of Zimbabwe, Namibia and South Africa will soon win a victory for the cause of freedom and justice over tyranny and colonialism. But, unfortunately, there are still some other colonial enclaves in Africa. In our own region, the so-called Spanish Sahara has not yet freed itself from colonial rule. We believe that the time has come to resolve this problem that has been poisoning relations between Morocco, Mauritania and Spain. We thus welcome with great satisfaction the agreement reached during this session, and announced from this very rostrum, between Morocco [2249th meeting, para. 204] and Mauritania [2251st meeting, para. 162] to refer this question to the International Court of Justice. Without prejudging the verdict of the Court, I should like to recall three principles that, in our view, constitute three fundamental imperatives.
26.	First is the need for final, immediate and practical decolonization of those territories, for there can be raised question of allowing the colonial Power to continue to exercise any power, openly or covertly, after the emancipation of those territories.
27.	Second is the search for a negotiated solution between Spain, Morocco £<id Mauritania, for the purpose of safeguarding the atmosphere of friendship and co-operation prevailing in that region.
28.	And third is, if it should prove impossible to arrive at a negotiated solution, an appeal to the Government of Madrid to subscribe to the agreement between Morocco and Mauritania and agree in refer this matter to the Court.
29.	I hope that the Spanish Government will agree to this proposal, and thus spare our Assembly the need to discuss and vote on this matter. In any case, if the Spanish Government should not consider it appropriate to agree to this proposal, I consider that the General Assembly should take full note of the gravity of this problem, and endorse the procedure suggested by Morocco and Mauritania, so that the Court may hand down an opinion in the light of which the United Nations can take a stand.
30.	Many other subjects no less grave and important likewise demand the attention of the Assembly during this session. In a world where detente is supposed to prevail, a number of tensions and frictions persist in many fields in various areas.
31.	In Cyprus, as in the Middle East, detente has not prevented a deterioration of the situation, and in both places the course of events has come close indeed to catastrophe. It may appear paradoxical that detente can thus go hand in hand with so many conflicts between smaller countries, but in practice we realize that it has its limitations. To be sure, it can be credited with some successes, such as the agreements on troop disengagement in the Middle East, and the continuation of the Conference on Security and Co-operation in Europe. Detente has also made it possible to avoid confrontation between the Turkish and Greek forces in Cyprus. We can even give detente the credit for having played some part in the favorable developments in Portugal and in its former African colonies.
32.	However, the reduction in tension between the two super-Powers remains a limited phenomenon that does not take in all the problems that beset the international community. What we hope for is a global detente that can and should be brought about within the framework of the United Nations and with its Members, a detente that must apply to all problems of the world, even though they may not seem to be direct and immediate threats to international peace and security as the great Powers conceive these to be, whether those problems concern disarmament, decolonization, or, above all, development.
33.	If detente could lead us from the rather passive concept of peaceful coexistence to the more positive view of it as active international co-operation, in a world where the independence of all peoples, the sovereign equality of all States, and, more especially, balanced and stable -and thus more equitable- international economic relations prevailed, it could then command the enthusiastic support of all peoples, and mankind itself would be taking a considerable step forward towards happiness and prosperity. For ever since the war of October 1973, we have been living in an era in which we are finding how much, in the economic sphere, the interests of all nations, great and small, are bound together and interdependent.
34.	Thus in today's world of crisis, there has been a change in the nature of tensions and in the antagonists involved. The developing countries are determined flatly to reject the state of affairs that prevailed until recently, which was both the legacy of the long period of colonialism, and a corollary of the principle that a minority of the human race could dominate the great majority of mankind.
35.	The establishment of a new international economic order has become more than a necessary measure; it is an urgent one. We hope that the work of this session will contribute appreciably to the practical implementation of the Program of Action [resolution 3202 (S-Vl)] designed to ensure the application of the Declaration on the Establishment of a New International Economic Order [resolution 3201 (S-Vl)] and the initiation of co-operation between industrialized countries and developing countries which will make it possible to confront the problem of inflation which threatens us all and which stems not solely, as some people would have it, from the rise in the prices of petroleum and raw materials but essentially from the policy of economic expansion pursued by the industrialized countries and also from other causes which it would taKe too long to enumerate here.
36.	In the meantime, good work can and must be done at the regional level, and, in this regard, the dialog between Europe and the Arab countries has made a promising beginning. Geographical, economic and technological complementarity between Europe and the Arab world has made a promising beginning and it must become a reality as part of an ambitious design which would go much further than mere trading in energy products. On both sides, there is a full realization of the interdependence of our two regions and the need to co-operate in all areas, whether they be political or economic, in order to overcome our respective difficulties.
37.	Within the same context, we can consider that the work of the sixth special session on raw materials and development, held in New York, the World Population Conference held at Bucharest, and the Third United Nations Conference on the Law of the Sea held at Caracas, comprises positive contributions by the United Nations to the solution of the fundamental problems of the hour. Here, too, the gaps that separate the members of the international community separate the affluent from the developing countries. Here, again, a spirit of co-operation is necessary if we are to find realistic solutions that are both practical and just. We have great hopes of seeing this session yield more concrete results.
38.	There is an impressive list of problems before the Assembly. And this is really the proper place to consider them, because if there is anything all these problems have in common, it is their universality. Whether it be the Mediterranean crisis or decolonization in Africa, or peace, disarmament, energy or the law of the sea, population growth, development or, a fortiori, detente, all countries of the world are affected. And whatever may be said, it is this Organization that must debate those subjects. In a shrinking world, where problems are becoming every day more interdependent, we can only achieve international peace with the support of all nations, we can only make progress towards a solution of the gigantic problems which confront humanity and threaten our common security if we act in common and through negotiations.
